ORDER

Singleton Contracting Corporation moves without opposition for reconsidera*841tion of the court’s January 23, 2004 order dismissing its appeal for failure to obtain counsel.
Singleton has obtained counsel who has been admitted to the Federal Circuit bar and entered an appearance.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. Singleton’s appeal is reinstated, the dismissal order is vacated, and the mandate is recalled.
(2) Singleton’s brief is due within 40 days of the date of filing of this order